860 F.2d 1089
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
n the Matter of Petition of Bonifacio Lorenzana MANZANO.Bonifacio Lorenzana MANZANO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.

1
No. 84-6031.


2
United States Court of Appeals, Ninth Circuit.


3
Sept. 28, 1988.


4
Before BOOCHEVER and CYNTHIA HOLCOMB HALL, Circuit Judges, and WILLIAM J. JAMESON,* District Judge.

ORDER

5
In our Memorandum filed September 26, 1986, relying on Pangilinan v. INS, 796 F.2d 1091 (9th Cir.1986), we reversed the district court's denial of Manzano's petition for naturalization and remanded for reconsideration consistent with Pangilinan.    The Supreme Court of the United States has now reversed our judgment, 56 U.S.L.W. 4645 (U.S. June 14, 1988).  We accordingly withdraw our remand and affirm the district court's denial of Manzano's petition for naturalization.



*
 Honorable William J. Jameson, Senior District Judge for the District of Montana, sitting by designation